461 Pa. 284 (1975)
336 A.2d 287
George GENERAL, Appellant,
v.
E. ROSEMAN COMPANY et al.
Supreme Court of Pennsylvania.
Argued November 18, 1974.
Decided April 17, 1975.
*285 *286 Gerald J. Haas, Philadelphia, for appellant.
Walter J. Timby, Jr., LaBrum & Doak, James M. Marsh, Philadelphia, for appellee, E. Roseman Co.
Before JONES, C.J., and EAGEN, O'BRIEN, ROBERTS, POMEROY, NIX and MANDERINO, JJ.

OPINION OF THE COURT
MANDERINO, Justice.
The issue presented in this appeal is whether an appeal from an order of the Workmen's Compensation Appeal Board to the Commonwealth Court is perfected as of the date when it is mailed or as of the date when it is received and filed in that court.
On February 15, 1973, an order against appellant was entered and mailed by the Workmen's Compensation Appeal Board. On March 6, 1973, the appellant, an employee-claimant, mailed his appeal to the Commonwealth Court. The appeal was received and filed in the Commonwealth Court on March 8, 1973. The Commonwealth Court sua sponte dismissed the appeal as untimely holding that March 7, 1973, was the final day on which the appellant could appeal. General v. E. Roseman Co., et al., 10 Pa.Cmwlth. 569, 312 A.2d 609 (1973). Petition for allowance of appeal was granted, and this appeal followed.
The Commonwealth Court held that the appellant's appeal was not perfected because it was not received and filed in that court until March 8, 1973. We do not agree. When a statute or a rule requires that an appeal be filed within a certain period of time, we have held that an untimely filing will not perfect the appeal. Luckenbauch v. Luckenbauch, 443 Pa. 417, 281 A.2d 169 (1971). See also Walsh v. Tucker, 454 Pa. 175, 312 A.2d 11 (1973).
In this appeal, however, we must interpret statutory language which does not use the word "file." Section *287 427 of the Pennsylvania Workmen's Compensation Act sets forth the statutory period within which an appeal to the Commonwealth Court must be perfected. The section provides:
"Such appeal must in all cases be brought within twenty days after notice of the action of the board has been served upon such party, unless the Commonwealth Court, shall, upon cause shown, extend the time herein provided for taking the appeal." (Emphasis added.) Act of June 2, 1915, P.L. 736, as amended, 77 P.S. § 873.
Section 427 says nothing about filing an appeal. Rather, it speaks of an appeal being brought and the time for taking an appeal. In Fritsch v. Pennsylvania Golf Club, 355 Pa. 384, 50 A.2d 207 (1947), we noted "the Workmen's Compensation Act must be considered as an entirety; each section thereof must be read and construed in conjunction with the others, not as a separate law unto itself. The Act is remedial, and should receive a liberal construction." See Patter v. Superior Steel Co., 263 Pa. 244, 106 A.2d 202 (1919); Crucible Steel Co. of America v. Workmen's Compensation Appeal Board, 9 Pa.Cmwlth. 269, 306 A.2d 395 (1973). Thus, in order to determine when an appeal has been brought or taken within the meaning of the Act it is necessary to consider Section 427 in its statutory context.
Section 406 of the Act provides:
"All notices and copies to which any party shall be entitled under the provisions of this article shall be served by mail, or in such manner as the board shall direct. For the purposes of this article any notice or copy shall be deemed served on the date when mailed, properly stamped and addressed, and shall be presumed to have reached the party to be served; but any party may show by competent evidence that any notice or copy was not received, or that there was an unusual or unreasonable delay in its transmission through the *288 mails. In any such case proper allowance shall be made for the party's failure within the prescribed time to assert any right given him by this act.

The department, the secretary, and every referee shall keep a careful record of the date of mailing every notice and copy required by this act to be served on the parties in interest." (Emphasis added.) Act of June 2, 1915, P.L. 736, as amended, 77 P.S. § 717.
The above section places great emphasis on mailing both as a method of communication and as a procedural guidepost. Under the above section the twenty days allowed under Section 427 for the "bringing" or "taking" of an appeal commences when a Board order is mailed because mailing constitutes service of the order even though the appellant may not receive the order for several days. In the absence of language to the contrary, it would be inconsistent to hold that the legislature intended to employ two different standards to mark the beginning and the end of the appeal period. Under Section 406, the appeal period begins when the Board mails its order. The end of the appeal period should likewise be the day the appellant mails his appeal  not when it is received and filed. Otherwise, the appellant would not have the benefit of a full twenty-day appeal period allowed in Section 427, because mail is seldom, if ever, received on the date of mailing.
Moreover, Section 406 provides that mailing is to be the controlling factor under the article. Section 406 is in Article IV of the Act as is Section 427 which speaks of an appeal being "brought" or "taken." If mailing controls at all times when a party is to receive official papers, it should also control when that same party is sending official papers. We therefore conclude that Section 427 when read in its statutory context, means that an appeal has been brought or taken when the appeal is mailed on time. In this case the appeal was *289 timely mailed and thus perfected within the required twenty days.
The order of the Commonwealth Court quashing appellant's appeal is vacated and the matter remanded to the Commonwealth Court for a consideration of the merits of the case.
JONES, C.J., dissents.